PER CURIAM: The Government’s motion to dismiss this appeal pursuant to the appeal waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert, 997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced if it was made knowingly and voluntarily); United States v. Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of the right to appeal difficult or debatable legal issues or even blatant error). Furthermore, and in any event, Appellant Bustamante’s unconditional guilty plea waived her right to challenge the district court’s denial of her motion to suppress. United States v. Ternus, 598 F.3d 1251, 1254 (11th Cir. 2010); United States v. Charles, 757 F.3d 1222, 1227 n.4 (11th Cir. 2014); United States v. McCoy, 477 F.2d 550, 551 (5th Cir. 1973).